COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     In the Matter of C.L.S.

Appellate case number:   01-11-00439-CV

Trial court case number: 56309

Trial court:             300th District Court of Brazoria County

Date motion filed:       November 21, 2012

Party filing motion:     Appellee

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Higley and Brown.


Date: January 24, 2013